Title: From John Adams to Arnold Henri Dohrman, 16 May 1780
From: Adams, John
To: Dohrman, Arnold Henri


     
      Sir
      Paris May 16th. 1780.
     
     I have recieved the Letter which You did me the Honor of writing to me, the 11th. of April, in which You inform me, that more than six hundred of my unfortunate Countrymen have recieved Succours from You, without which they must have been reduced to Despair, or forced to engage on Board the Vessels of their Enemies.
     In this, Sir, you have distinguished yourself by Efforts of Humanity, which do You great Honor, and which deserve more Imitation in Countries, where it is a pity there is so much Occasion for them. There would not be so much Occasion for them in Portugal, give me leave to say, if it was not for the free Admission of British Men of War and Privateers into their Harbors, and for the rigorous and impolitic, and I must add, unjust Exclusion of American Men of War and Privateers from those Ports. Americans have done no Injury to Portugal, to deserve a Treatment so hostile partial; on the contrary, the long and free Intercourse of Commerce between America and that Kingdom give them a Right to have expected a Treatment less hostile.
     My Countrymen however, ought not to be less thankfull to You for your Generosity; on the contrary, they ought to prize it the higher. You will please to accept of my Thanks as an Individual, who feels himself obliged to every Gentleman of whatever Country, who is good enough to assist his unfortunate Countrymen.
     I shall take the Liberty, to inclose your Letter to Congress or a Copy of it; but least mine should miscarry, I should advise You to write to the President of Congress yourself, and send your Letter by some of the Americans who may be at Lisbon.
     I am very sorry for Captain Cunningham’s Captivity, who has deserved well of his Country. I was informed of it, by a Letter from Lisbon before from Mr. Calf, to whom I would write if I did not suppose him gone from Lisbon. I waited on his Excelly. Dr. Franklin immediately to inform him, who tells me he has taken such Measures as were in his Power for the Relief of Captain Cunningham. I am with much Respect, your obliged & obedient humble Servant.
    